—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered April 28, 1999, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People’s failure to turn over the audiotape recording of a radio communication made by a police officer requesting backup help during the chase and apprehension of the defendant was not a Rosario violation (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866), because that officer did not testify at the trial (see, People v Jackson, 271 AD2d 455).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for ap*689pellate review. Bracken, Acting P. J., O’Brien, Santucci and Florio, JJ., concur.